El Jdez Asociado Señob Wolf,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan, Distrito Primero, Caso Civil No. 2410, el día 11 de febrero de 1904, el peticio-nario presentó una moción solicitando se ordenara que el marshal diera posesión al demandante de la finca como se dispuso por la sentencia en el caso arriba citado. Entre otras cosas la referida moción alegaba que habiendo sido, seguida por todos sus trámites, la acción sobre ejecución de hipoteca de conformidad con el Código de Enjuiciamiento Civil la subasta se llevó a cabo y en ella la finca hipotecada fué adjudicada al acreedor hipotecario, demandante en dicha acción. El peticionario en la expresada moción pedía a la corte que ordenara al marshal que pusiera al deman-dante en inmediata posesión de la finca objeto del susodicho procedimiento hipotecario y lo demás tendente a dicho ob-jeto.
En la orden dictada el 18 de febrero de 1924, la Corte de Distrito de San Juan asumió con el demandante que la acción y la sentencia dictada en dicho caso, se llevó a cabo *317de acuerdo con un pleito seguido en ejecución de una hipo-teca. La corte dijo que la referida acción para la ejecución de una hipoteca (sic) era una sobre cobro de dinero y que por tanto no había ninguna ejecución de hipoteca. La corte entonces pasó a resolver que aunque ambos. procedimientos conducían a un mismo fin, existía, sin embargo, una gran diferencia en sus trámites y que las palabras “en un pleito sobre ejecución de sentencia”, contenidas en el artículo se-gundo de la ley de marzo 9 de 1905, debían ser aplicadas ex-clusivamente al procedimiento sumario de la Ley Hipoteca-ria. También resolvió la corte que la orden sobre posesión bajo el mismo artículo exigía que una orden sobre posesión debía estar contenida en la sentencia misma, y que en una, acción personal el demandado sólo podía ser condenado a pagar el importe de la hipoteca y esto fué lo único ordenado en el caso, y bajo estas circunstancias era necesario notificar al demandado. El artículo 2 de la ley de marzo 9 de 1905, puede hallarse en la página 116 de las leyes de la sesión de ese año. Sería conveniente que los abogados, al citar leyes, diesen la página de las leyes de la sesión. Al buscar la ley en cuestión encontramos un gran número de leyes de marzo 9 de 1905. El artículo segundo de la referida ley es como sigue:
“Sección 2. — Siempre que en pleito sobre ejecución de hipoteca, se expida por cualquier tribunal, que tenga jurisdicción en el asunto, una orden para ejecutar dicha hipoteca sobre una propiedad inmue-ble, dicha orden tendrá toda la fuerza y efecto de un auto ordenando la posesión, tanto entre las partes interesadas en dicho juicio, como entre éstas y cualesquiera otras personas que reclamasen en dicho juicio en virtud de cualquier derecho adquirido durante- el mismo, y el tribunal así lo dispondrá en el fallo, expidiendo una, orden para que el marshal o cualquier otro funcionario que ejecutase la* orden de-venía, proceda en virtud de dicha orden a poner el comprador en posesión de la propiedad vendida dentro del plazo de 30 días con-tados desde el de la venta.”
La Corte de Distrito de San Juan tuvo esencialmente ra-*318zón, menos tal vez en cnanto limitó el expresado artículo al procedimiento sumario de la Ley Hipotecaria, toda vez que en nna acción ordinaria j)ara la ejecución de nna hipoteca el expresado artículo segundo es, por sus palabras, a lo menos aplicable.
Tía corte estuvo enteramente correcta al manifestar que esta acción era una en cobro de dinero y que en la senten-cia pronunciada no existía ninguna orden para un cambio de posesión. Besumiremos los hechos y la ley.
El peticionario inició una acción ordinaria en cobro de cierta suma de dinero garantizada con hipoteca. El deman-dado no compareció y el día 26 de septiembre de 1923, el se-cretario de la sección primera de la Corte de Distrito regis-tró una sentencia en rebeldía por el importe reclamado en la demanda. Si bien en la demanda se alegaba que la. deuda estaba garantizada con hipoteca la acción aparentemente no era en ejecución de hipoteca, si es que puede juzgarse por-la súplica de la demanda y la subsiguiente sentencia. Un procedimiento hipotecario es una acción real y no personal. El acreedor, al obtener sentencia, no insistía en sus dere-chos hipotecarios.
No existía ninguna orden para la venta de la propiedad específica garantizada con hipoteca. Tal orden es caracte-rística de todo procedimiento para la ejecución de una hi-poteca. Cuando se ejecuta una hipoteca debe describirse en la sentencia la propiedad específica.
El artículo 194 del Código de Enjuiciamiento Civil prescribe que puede dictarse sentencia si el demandado dejare de contestar la demanda en los casos siguientes:
1. “En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, .... el secre-tario, a instancia del demandante, deberá hacer constar la rebeldía del demandado, y acto seguido anotará en el récord de la corte la sentencia para el pago de la cantidad especi-ficada en la citación. ...”
*319Del párrafo 2 resulta claro que en todos los otros pleitos es la corte misma la que debe dictar sentencia. La función del secretario está circunscrita exclusivamente a las acciones en cobro de daños y perjuicios y dinero solamente acciones personales, no teniendo ninguna autoridad para dictar una sentencia en ejecución de hipoteca.
Por virtud de la sentencia dictada fué librada una orden de ejecución el día 7 de diciembre de 1923, y el acreedor en un documento separado, indicó dos parcelas de terreno contra las cuales el márshal había de proceder a la ejecución. Al dorso de la orden de ejecución el márshal hizo constar su diligenciamiento manifestando que había vendido la propie-dad como se describía en el acta de subasta.
En la expresada acta de subasta el márshal manifestó que había procedido a vender la propiedad hipotecada, ob-jeto de este procedimiento, en cumplimiento de la orden de fecha diciembre 7 de 1923.
La orden de diciembre 7 de 1923, no contiene referencia alguna a propiedad, hipotecada o de otra clase, pero re-quiere al márshal para que cobre la suma principal e inte-reses especificados en la sentencia. La sentencia como fué registrada por el secretario no hace referencia alguna a ninguna propiedad específica hipotecada o de otra clase. La sentencia nada dice sobre el particular relativo a una hipo-teca como tiene que ser en una sentencia dictada por el se-cretario sin la intervención del juez.
El secretario no trató de hacer esto y el márshal no po-día sacar de la sentencia algo que no estuviera contenido en ella. Es un caso.en el cual teniendo el acreedor el de-recho de ejecutar una hipoteca eligió, en vez de ello, obtener una sentencia personal.
Por tanto, el artículo 2 de la Ley de marzo 9, 1905, al cual ya se ha hecho referencia no es de aplicación. El pro-cedimiento aquí establecido no se “siguió en un pleito cuyo objeto es la ejecución de tal gravamen”, o sea el “gravamen sobre bienes inmuebles”, sino que la acción es algo que es *320enteramente diferente, a saber, una acción personal en co-bro de dinero.
El márslial no tenía ningún derecho después de la sen-tencia a llamar a esta acción un procedimiento ejecutivo hi-potecario. Su único deber era cumplir con la sentencia y el mandamiento librado por virtud de la misma ninguno de los cuales contenía referencia alguna a un procedimiento hi-potecario. De acuerdo con el anuncio que hizo el marshal en el procedimiento de la subasta es muy dudoso si fué traspasado algún título, toda vez que los compradores po-drían quedar afectados por tal anuncio. Si el márshal hu-biera dicho -que él estaba ejecutando una sentencia ordina-ria en cobro de dinero solamente, él hubiera podido tener otras y diferentes ofertas. Por paridad de razonamiento véase la sentencia de esta corte en el caso de Santana v. El Municipio de Manatí, (pág. 43.)
Nos hemos tomado algún trabajo en discutir este auto-'toda vez que el deudor no estuvo representado en esta corte y porque es necesario examinar todos los autos cuando el acreedor está sosteniendo en un recurso extraordinario como en este caso, que él tiene derecho a la posesión inmediata de la propiedad.

El auto librado debe ser anulado.

El Juez Asociado Sr. Franco Soto disintió.